DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 11-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rylander (US Patent Application Publication No. 2012/0291680 A1).
Rylander ‘680 discloses a system for de-plugging an agricultural implement, the system comprising:
regarding claim 1,
an implement frame (14);
a ground-engaging tool (44) pivotably coupled to the implement frame (via element 46);

a sensor (52) configured to capture data indicative of plugging of the ground-engaging tool; and
a controller (56) communicatively coupled to the sensor, the controller configured to determine when the ground-engaging tool is plugged based on the data received from the sensor, the controller further configured to control an operation of the actuator such that the ground-engaging tool is moved from the first position to the second position when it is determined that the ground-engaging tool is plugged (para. 0011);
regarding claim 2,
wherein, after the ground-engaging tool is moved to the second position, the controller (56) is further configured to determine when the ground-engaging tool (44) is de-plugged based on the data received from the sensor (52);
regarding claim 3,
wherein the controller (56) is further configured to control the operation of the actuator (50) such that the ground-engaging tool (44) is moved from the second position to the first position when it is determined that the ground-engaging tool is de-plugged (“the controller then activates the valve 78 to reapply fluid pressure to lower the row cleaner once again” per para. 0011);
regarding claim 4,

regarding claim 5,
wherein, after the ground-engaging tool (44) is moved to the second position, the controller (56) is further configured to monitor across a predetermined time period (“a few seconds” per para. 0011) a presence of accumulated field materials on or adjacent to the ground-engaging tool that are plugging the ground-engaging tool (via adjacent sensors);
regarding claim 6,
	wherein the controller (56) is further configured to determine that the ground-engaging tool (44) is de-plugged when the accumulated field materials are no longer present on or adjacent to the ground-engaging tool after the predetermined time period has elapsed;
regarding claim 7,
	wherein the controller (56) is further configured to initiate notification of an operator (76) of the agricultural implement that the ground-engaging tool (44) is plugged when the accumulated field materials are present on or adjacent to the ground-engaging tool after the predetermined time period has elapsed;
regarding claim 8,
wherein the controller (56) is further configured to initiate notification of an operator (78) of the agricultural implement that the ground-engaging tool (44) is de-plugged when the accumulated field materials are no longer present on or adjacent to the ground-engaging tool after the predetermined time period has elapsed;
regarding claim 9,

regarding claim 11,
wherein the agricultural implement comprises a tillage implement.  

	Regarding claims 12-19, the method steps recited therein are inherent to use of the system disclosed by Rylander ‘680.

Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brandt et al. (US Patent Application Publication No. 2007/0131438 A1).
Brandt et al. ‘438 discloses a system for de-plugging an agricultural implement, the system comprising:
regarding claim 1,
an implement frame (12);
a ground-engaging tool (10) pivotably coupled to the implement frame (via element 24);
an actuator (17, 18)  coupled between the ground-engaging tool and the implement frame, the actuator configured to move the ground-engaging tool relative to the implement frame between a first position in which the ground-engaging tool penetrates the soil and a second position in which the ground-engaging tool is lifted out of the soil (para.0017);
a sensor (14, 15) configured to capture data indicative of plugging of the ground-engaging tool (forces exerted on the ground-engaging tool); and
a controller (16) communicatively coupled to the sensor, the controller configured to determine when the ground-engaging tool is plugged based on the data received from the sensor, 
regarding claim 10,
	wherein the ground-engaging tool comprises a shank.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA MAYO-PINNOCK whose telephone number is (571)272-6992.  The examiner can normally be reached on Monday through Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARA MAYO-PINNOCK/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        
/tmp/
14 September 2021